Citation Nr: 0619601	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  01-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected cartilage injury of the 
right knee.

5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected cartilage injury of the left 
knee.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease of 
the cervical spine.

7.  Entitlement to an initial compensable disability rating 
for service-connected fracture of the right fourth 
metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1987 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), that, in pertinent part, denied 
entitlement to service connection for a bilateral ankle 
disorder and hyperlipidemia, and which awarded entitlement to 
service connection for a cartilage injury of both right 
knees, degenerative disc disease of the cervical spine, and 
fracture of the right fourth metacarpal, each rated as 
noncompensable.

During the pendency of this appeal, by rating action dated in 
August 2002, the RO determined that the veteran's service-
connected cartilage injury of the knees each warranted a 20 
percent disability rating, effective from the date of claim, 
and that his service-connected degenerative disc disease of 
the cervical spine warranted a 10 percent disability rating, 
also effective as of the date of claim.


FINDINGS OF FACT

1.  The veteran does not have a current left ankle disorder.

2.  The veteran does not have a current right ankle disorder.

3.  Elevated cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has 
any disability associated with elevated cholesterol of 
service origin.

4.  The veteran's cartilage injury of the right knee is 
manifested by complaints of crepitus, swelling, and pain; 
without instability or loss of motion.

5.  The veteran's cartilage injury of the left knee is 
manifested by complaints of crepitus, swelling, and pain; 
without instability or loss of motion.

6.  The veteran's degenerative disc disease of the cervical 
spine is manifested by pain on motion.

7.  The veteran's fracture of the right fourth metacarpal is 
manifested by a negative examination with a well healed, 
intact, structure and no deformity.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A disability manifested by elevated cholesterol was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

4.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected cartilage injury of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2005). 

5.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected cartilage injury of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2005).

6.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155,  5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5293 (as in effect prior 
to September 23, 2002); 38 C.F.R.  § 4.71a, Diagnostic Codes 
5010, 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45 
(2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 5235 - 5243 
(as in effect from September 26, 2003)).

7.  The criteria for an initial compensable disability rating 
for service-connected fracture of the right fourth metacarpal 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5227 
(effective prior to and after August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this 
case, VA's duties have been fulfilled to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

With respect to the service connection claims, VA satisfied 
the duty to notify by means of a letter to the veteran from 
VA dated in December 2001.  The veteran was told of what was 
required to substantiate a claim for service connection and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

The veteran was not provided adequate VCAA notice prior to 
the RO's initial adjudication of his claims; however, this is 
harmless error.  There is no indication that the outcome of 
the case has been affected, and the veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Since the veteran's claims for 
entitlement to service connection were denied by the RO and 
are also being denied by the Board, as discussed herein, 
there is no potential effective date or disability rating 
issue that would warrant additional notice.  See 
Dingess/Hartman, 19 Vet. App. at 473.

With respect to the claims for higher ratings for the knees 
and cervical spine, section 5103(a) is no longer applicable.  
As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven."  19 Vet. App. 473 (2006).  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provisions is no longer applicable.  In this case, 
because the veteran's claims for service connection for right 
and left knee disorders and a cervical spine disorder were 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of service connection and 
the assignment of a disability rating and an effective date, 
because the claim has already been proven and the purpose of 
section 5103(a) has been satisfied, that error was 
nonprejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  The veteran was afforded VA examinations 
in January 2002, July 2002, September 2003 and October 2005.  
The evaluations were thorough in nature and provided findings 
that are more than adequate for rating purposes.  That is, 
the evidence is sufficient to determine whether a higher 
initial rating or an increased staged rating is appropriate 
for the veteran's respective service-connected disabilities 
currently on appeal, and also address the veteran's 
respective claims for entitlement to service connection.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Left and right ankle disabilities

Review of the veteran's service medical records reveals no 
evidence of a right ankle 
disease or injury during his period of active service.  
Service medical records dated in June 1993 show that the 
veteran sustained a left ankle sprain while playing 
basketball.  There was minimal swelling, mostly tender along 
the posterior malleolar borders.  There was no Achilles 
tendon tenderness or rupture.  The assessment was mild ankle 
sprain.  He was treated with a pain reliever and referred for 
rehabilitation training.

A VA examination report dated in January 2002 shows that the 
veteran reported that in 1994 his Achilles tendon had been 
messed up.  He indicated that he thought it was probably on 
the right side.  He had therapy, it got better, and now he 
has no complaints referable to the ankle area.  Physical 
examination revealed range of motion of the ankles, measured 
with a goniometer, showed dorsiflexion of 15 degrees, 
bilaterally, and plantar flexion of 45 degrees, bilaterally.  
The diagnosis was probable history of Achilles tendon 
problem, right or left side, now resolved.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right and left ankle disorder.  There is no competent 
evidence of record showing that the veteran has a current 
right ankle or left ankle disorder.  To the contrary, the 
medical examiner in January 2002 stated that the veteran's 
condition had resolved.

The Board has considered the veteran's assertions that he 
currently has right and left ankle disorder that are 
etiologically related to his period of active service. 
Unfortunately, his lay opinion is not considered to be 
competent medical evidence.  As a lay witness, he can testify 
as to what he actually experienced; however, he lacks the 
medical training, experience, and expertise to make a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, there is no competent evidence of record 
showing that veteran has a current left or right ankle 
disorder.  As the preponderance of the evidence is against 
the veteran's claims for service connection for a left or 
right ankle disorder, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 


Hyperlipidemia

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In this case, it 
has been argued that service connection is warranted for 
elevated cholesterol.  The veteran has stated that he was 
found to have elevated cholesterol before separation from 
service.

A service medical record dated in May 2000 show that in July 
1999, laboratory results had listed the veteran's cholesterol 
as 254.   He was instructed to observe a low fat diet.  The 
assessment was hyperlipidemia.

Subsequent to service, a VA examination report dated in 
February 2002 shows that the veteran was said to have a 
history of hyperlipidemia.  He reported that it was first 
noted in 1995, at which time his total cholesterol was 250.  
He added that he had been basically asymptomatic from the 
hyperlipidemia.  He indicated that he had been trying to lose 
weight but had not been following any rigid diet.  He had no 
prior history of peripheral vascular disease, angina, 
myocardial infarction, cerebrovascular accident or transient 
ischemic attacks.  He denied exertional chest, dyspnea or 
fatigue, or claudication.  He was not on any treatment for 
hyperlipidemia.  The impression was hyperlipidemia with no 
clinical evidence of arteriosclerosis.

Notwithstanding the foregoing findings, hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc." DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 852 (29th ed. 2000); see STEDMAN'S MEDICAL 
DICTIONARY 825, 985 (26th ed. 1995) (defining hyperlipidemia 
as the presence of an abnormally large amount of lipids in 
the circulating blood).

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or hyperlipidemia causes any impairment 
of earning capacity.  While elevated cholesterol may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(citation omitted); see 38 U.S.C.A. § 1110 (West 2002). See, 
too, Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Nothing in the medical evidence presently on file shows the 
veteran has a current disability manifested by elevated 
cholesterol.  In fact, February 2002 VA examination report 
showed that the veteran was not on any treatment for 
hyperlipidemia and there was no clinical evidence of 
arteriosclerosis.

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
preponderance of the evidence is against his claim of service 
connection for hyperlipidemia, and his claim therefore must 
be denied.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31 (2005). 

The Board has evaluated the veteran's musculoskeletal 
disorders under multiple diagnostic codes to determine if 
there is any basis to increase the respective assigned 
ratings.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).


Cartilage injury of the right and left knees

Service medical records note the onset of right knee meniscus 
disability and an aggravation of a pre-service left knee 
meniscus disability during the veteran's period of active 
service.

A VA examination report dated in January 2002 shows that the 
veteran reported chronic bilateral knee pain with motion and 
with locking at night.  Physical examination revealed that 
the right knee had marked crepitus and moderate effusion 
without instability, loss of motion, excessive motion, 
weakness, or incoordination.  The left knee had severe 
crepitus and moderate swelling without instability, loss of 
motion, excessive motion, weakness, or incoordination.  Range 
of motion of the knees was measured to zero degrees of 
extension, bilaterally; and 130 degrees of flexion on the 
right and 135 degrees of flexion on the left.  X-rays showed 
noted no arthritis.  The diagnosis was chondromalacia 
patella, right knee and left knee, with patellofemoral 
syndrome.

A VA examination report dated in September 2003 shows that 
the veteran reported increased pain on standing from 
squatting, and walking up stairs or down stairs. He added 
that during sleep, the knees would lock, currently happening 
about once monthly, one leg at a time.  He would straighten 
and work it around out to relieve the pain.  He used to go 
jogging, but was no longer able to.  For exercise, he would 
occasionally use a glide machine or a bicycle.  He reported 
occasional swelling, about once a year, with last episode 
about one month earlier, lasting for one month. Has not been 
treated for this recently.  Physical examination of the knees 
revealed a very small effusion on right, but no swelling 
bilaterally.  He squatted to demonstrate movement.  There was 
audible crepitus on squatting.  He supported his legs with 
his arms while standing to take weight off the knees.  He was 
able to get into full squat, pain was on standing.  Joints 
were stable joints, and Lachman's and McMurray's tests were 
negative.  There was no pain with varus/valgus stress.  There 
was no tenderness with pressure over patellae, and no 
tenderness on palpation with displaced patellae.  There was 
crepitus bilaterally on flexion-extension but full active 
flexion and extension bilaterally.  On the right, active 
extension was slightly limited by his self-described 
hamstring tightness (pull-pain upper back of leg) but passive 
extension was full.  There was no knee pain on knee 
examination movements.  X-rays revealed normal four-view 
studies of the right and left knees.  There was no 
radiographic evidence of post surgical changes.  The 
impression was patellofemoral syndrome of both knees.  The 
examination did not suggest meniscal disease or a ligament 
condition.  The veteran was said to have mild interference 
with daily activities.

A VA examination report dated in October 2005 shows that the 
veteran reported currently experiencing crepitus, swelling, 
pain with stairs, kneeling, prolonged standing, and walking.  
He described frequent locking during moderately exertional 
activities.  He added that he experienced fatigue with 
repetitive motion such as squatting or kneeling.  He denied 
the use of braces or assistive devices.  The predominate 
symptoms were pain and were restrictive to walking, stairs, 
or repetitive flexion/extension greater than five 
repetitions.  Both knees were generally equal in 
symptomatology.  Physical examination revealed that the 
general overall appearance of the knees was normal, with soft 
bony tissue landmarks.  Palpation did not elicit any pain or 
tenderness around the joint lines or at the proximal fibular 
head.  Range of motion and flexion was at 130 degrees and he 
demonstrated full extension bilaterally.  Passive range of 
motion bilaterally was 135 degrees, and pain would begin at 
the zero degree mark.  Stability examination demonstrated the 
medial collateral ligaments, as well as the anterior and 
posterior cruciate ligaments, were intact.  McMurray test was 
bilaterally positive and patellar grinding test was also 
positive.  The veteran experienced increased pain with five 
repetitions or greater while performing flexion and 
extension.  He demonstrated weakness secondary to pain and 
incoordination due to the same factor.  Pain was a result of 
repetitive motion limits and added further disability to his 
ability as previously noted.  X-rays revealed mild 
osteoarthritis, bilaterally, without obvious joint effusion.  
The diagnosis was moderate patellofemoral syndrome, bilateral 
knees.  

The veteran's service-connected bilateral cartilage injury is 
currently evaluated separately under Diagnostic Code 5258, 
which provides that a cartilage disability that is semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint warrants the maximum 20 disability 
rating.

Diagnostic Code 5003 provides the rating criteria for 
degenerative arthritis.  38 C.F.R.  § 4.71a, Diagnostic Code 
5003 (2005).  A disability will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the  appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Diagnostic Code 5260 provides a 0 percent rating for flexion 
of the leg limited to 60 degrees, a 10 percent rating for 
flexion of the leg limited to 45 degrees, a 20 percent 
disability rating for flexion of the leg limited to 30 
degrees, and a 30 percent disability rating for flexion of 
the leg limited to 15 degrees.  38 C.F.R. §  4.71a, 
Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a 0 percent rating is warranted 
for extension of the leg limited to 5 degrees, a 10 percent 
rating is warranted for extension of the leg limited to 10 
degrees; a 20 percent disability rating is warranted for 
extension of the leg limited to 15 degrees, and a 30 percent 
rating for extension of the leg limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2005). 

Normal range of motion of the knee is represented by zero 
degrees of extension to 140 degrees of flexion.  § 4.71, 
Plate II  (2005). 

A veteran may be entitled to receive separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 if a particular 
knee disorder or two different knee disorders cause both 
limitation of flexion and limitation of extension of the same 
joint.  See VAOPGCPREC 9-2004.

As noted previously, the veteran's post-traumatic arthritis 
of the each knee is currently rated separately at 20 percent 
under Diagnostic Code 5258 (cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint).  The 20 percent is the maximum disability rating 
available under this diagnostic code provision.  Accordingly, 
an increased initial disability rating pursuant to Diagnostic 
Code 5258 for either knee is not warranted.  Where, as here, 
the veteran is already receiving the maximum disability 
rating under this code, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered the possible application of 
alternate Diagnostic Code provisions in an effort to 
determine whether the veteran could merit an increased and/or 
separate disability rating.  In January 2002, physical 
examination demonstrated range of motion was from zero to 130 
degrees on the right and from zero degrees to 135 degrees on 
the left.  In September 2003, there was full range of motion 
of the knees.  In October 2005, range of motion was from zero 
degrees to 130 degrees, bilaterally.  Neither of these 
results is sufficient to warrant a rating in excess of 20 
percent under Diagnostic Codes 5260 and 5261, either 
independently or together.  See VAOPGCPREC 9-2004.  In order 
for a greater disability rating to be warranted under 
Diagnostic Codes 5260 and 5261, flexion would have to have 
been limited to 15 degrees and extension to 20 degrees, which 
is clearly not the case in this matter.  In fact, range of 
motion of the veteran's knees does not even meet the criteria 
for the assignment of a 0 percent rating under Diagnostic 
Code 5260 or 5261.  

The veteran does have pain on motion of the knees with 
repetition, as well as weakness and incoordination secondary 
to pain, as noted on VA examination in October 2005.  See 
38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 202.  
However, Diagnostic Code 5258, under which the veteran is 
currently evaluated, specifically contemplates pain, and to 
provide a separate rating under either Diagnostic Code 5260 
or 5261 for pain on range of motion would be pyramiding.  See 
38 C.F.R. § 4.14 (2005).  Additionally, even taking into 
account the examiner's findings of pain on repetition of 
motion of the knees, range of motion was still not limited in 
either knee on examination such that the criteria for a 
rating in excess of 20 percent were met.  

Diagnostic Code 5257 provides for other impairments of the 
knee manifested by recurrent subluxation or lateral 
instability of the knee.  As there is no evidence of record 
that either of the veteran's knees exhibits subluxation or 
lateral instability, rating under this diagnostic code 
provision would not be appropriate.  The VA examiners in 
October 2005 specifically set forth that stability 
examination demonstrated the medial collateral ligaments, as 
well as the anterior and posterior cruciate ligaments, were 
intact.  Accordingly, a separate and/or higher rating is not 
warranted under Diagnostic Code 5257.

Additionally, the maximum rating available under Diagnostic 
Code 5259 is 10 percent, thus, a greater evaluation could not 
be obtained under this criteria.  The medical evidence of 
record has not shown that either of the veteran's knees is 
manifested by ankylosis or an impairment of the tibia and 
fibula, accordingly, a disability evaluation under Diagnostic 
Codes 5256 and 5262, respectively, would not be appropriate.

Accordingly, the veteran's symptomatology does not show 
symptoms of the severity and persistence to warrant a 
disability evaluation greater than 20 percent for a cartilage 
injury of either knee.  The preponderance of the evidence is 
against an increased initial disability rating in this case.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 49.


Degenerative disc disease of the cervical spine

The veteran's service medical records reveal the onset of 
cervical spine disc disease during his period of active 
service, without evidence of any significant neurological 
complications. 

A VA examination report dated in July 2002 shows that veteran 
provided a history of herniated nucleus pulposus of the 
cervical spine secondary to injury in service from lifting, 
welding, and working heavy maintenance.  Physical examination 
revealed full range of motion of the cervical spine, though 
with pain reported at the end point of range of motion 
stressing.  Deep tendon reflexes were 2+ and equal in the 
upper and lower extremities.  Posture and gait were entirely 
normal.  Cervical spine X-rays were normal.  The diagnosis 
was chronic cervical spine strain with painful motion.

The VA examination report dated in September 2003 shows that 
the veteran reported having X-rays taken for symptoms 
associated with carpal tunnel syndrome, which revealed a 
herniated cervical disc.  He described that his hands would 
occasionally go numb and be tingling above the bilateral 
elbows and into the fingers.  He also described occasional 
"electricity" pain.  There was no pain or stiffness in the 
neck or upper back.  There was no known neck trauma.  
Physical examination revealed no spinal tenderness over the 
cervical spine, and no paraspinal muscle tenderness.  There 
was full active flexion and extension with no pain or 
stiffness.  There was full active rotation to right and to 
left with no pain or stiffness. Side bend was full without 
pain or stiffness.  X-rays revealed a normal five-view study 
of the cervical spine.  The impression was that the veteran 
had no complaints relating to his cervical spine, and his 
cervical spine exam was normal.  It seemed that the disc 
disease was previously found incidentally; this does not 
always correlate with clinical symptoms.  The examiner added 
that he did not think his neck was the source of the 
veteran's bilateral hand symptoms, which were more consistent 
with carpal tunnel syndrome, though a full evaluation for 
carpal tunnel syndrome or ulnar neuropathy was not done.

The VA examination report dated in October 2005 shows that 
the veteran reported paraspinal muscle spasm between the 
scapula and at the scapular level at its present and 
continuous basis.  The veteran described that his baseline 
pain level was at five out of 10.  He added that activity 
would not really exacerbate the pain level.  He denied any 
loss of duty, range of motion, or other activity secondary to 
his symptoms.  He denied the use of any brace or assistive 
device.  His primary symptom was that of pain and muscle 
spasm.  His symptoms would flare up but differed only 
modestly.  He would alleviate his symptoms with rest and the 
use of anti-inflammatories.  His symptoms only increased a 
very modest level during flare-ups, which were precipitated 
by increased activity such as lifting.  There was no 
additional limitation, or functional impairment during these 
times.  He denied any associated features or symptoms such as 
constitutional symptoms.  He did not use assistive devices.  
He had not had any surgery and described his functional 
assessment in regards to his symptoms as annoying.  Physical 
examination revealed that palpation was without tenderness 
along the paraspinal muscles or the posterior vertebral 
processes, however, muscle spasm was noted with palpation.  
Range of motion demonstrated full range of motion to be 
intact.  Motor strength in the upper extremities, at the 
shoulder, elbow, wrist, and grasp was at four out of five.  
Deep tendon reflexes were intact at two out of two.  
Bilaterally in the upper extremities, positive Tinel's sign 
was noted over the median nerve.  X-rays of the cervical 
spine revealed mild degenerative disk disease C7-T1.  The 
diagnosis was degenerative disk disease of the cervical 
spine, by history.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
the rating criteria for intervertebral disc syndrome.  Under 
this code provision, the maximum 60 percent disability rating 
was warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent disability rating was 
warranted when the disability is severe, with recurrent 
attacks and little intermittent relief.  A 20 percent 
disability rating was warranted when the disability is 
moderate with recurring attacks.  A 10 percent disability 
rating was warranted when there is mild intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September  25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by  combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 
maximum 60 percent disability rating.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability rating.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
rating.  Incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months warrant a 10 percent disability rating.

It is noted that for purposes of rating under Diagnostic Code 
5293, an  incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a  physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions 
regarding the cervical spine which could provide a disability 
rating in excess of 10 percent prior to September 26, 2003, 
have also been considered.  

Under Diagnostic Code 5287, a maximum 40 percent disability 
rating is warranted for unfavorable ankylosis of the cervical 
spine.  A 30 percent disability rating is warranted for 
favorable ankylosis of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2003) (effective prior to 
September 26, 2003).

Under Diagnostic Code 5290, a maximum 30 percent disability 
rating is warranted for severe limitation of motion of the 
cervical spine.  A 20 percent disability rating is warranted 
for moderate limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code  5290 (2003) (effective prior 
to September 26, 2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc  
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
rating.  Incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months warrant a 10 percent disability rating.  68 Fed. Reg. 
51,456 (2003) (now codified  at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005)).  The Board notes that aside from changing 
Diagnostic Code 5293 to Diagnostic Code 5243, the criteria 
for rating intervertebral disc syndrome remained essentially 
unchanged after the September 26, 2003 amendment.  See 
Diagnostic Code 5293 (2002 and 2003); Diagnostic Code 5243 
(2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent rating.  
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
warranted a 30 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent rating. 

It is noted that any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion and extension of the 
cervical spine is zero to 45 degrees, lateral flexion is zero 
to 45 degrees, and rotation is zero to 80 degrees (see also 
Plate V).  The combined range of motion refers to the sum of 
the range of flexion, extension, lateral flexion, and 
rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003).  Traumatic 
arthritis established by X-ray findings is to be  evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis  of limitation of 
motion of the specific joint or joints  involved.  Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

The veteran's degenerative disc disease of the cervical spine 
is currently evaluated as 10 percent disabling.  Under either 
the old or new criteria set forth above, the evidence does 
not warrant a higher disability rating. 

As indicated above, prior to the regulatory change in 
September 23, 2002, the veteran's cervical spine disability 
was rated as 10 percent disabling under Diagnostic Code 5293 
for intervertebral disc syndrome.  In order to receive the 
next higher 20 percent disability rating, the evidence must 
show intervertebral disc syndrome that is at least moderate 
with recurring attacks.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

While the evidence shows that the veteran experienced some 
painful motion in July 2002, in September 2003, he had no 
complaints relating to his cervical spine and his cervical 
spine exam was normal.  The October 2005 examination report 
showed pain on a level of five out of 10, and some muscle 
paraspinal muscle spasm, the impression was that of mild 
degenerative disc disease by history.  The evidence did not 
show a disability characterized as moderate with recurring 
attacks.  The veteran himself described his functional 
assessment with regard to his symptoms as only "annoying."  
As such, the evidence does not show that the veteran's 
degenerative disc disease of the cervical spine warrants a 
disability rating higher than 10 percent under Diagnostic 
Code 5293 under the criteria in effect prior to September 23, 
2002.

The evidence of record does not demonstrate that the veteran 
ever had ankylosis of the cervical spine so as to warrant a 
greater disability rating pursuant to Diagnostic Code 5287 
and there was no evidence of moderate limitation of motion of 
the cervical spine so as to warrant a greater disability 
rating pursuant to Diagnostic Code 5290.  Rather, range of 
motion of the cervical spine has been essentially normal.

In considering the rating criteria in effect as of September 
23, 2002, in order to receive the next higher 20 percent 
rating for intervertebral disc syndrome under the new rating 
formula for the spine, the evidence subsequent to September 
23, 2002, must show incapacitating episodes having a total 
duration of at least two weeks during the preceding 12 
months.  38 C.F.R. §  4.71a, Diagnostic Code 5243 (2005).  

As noted above, the September 2003 VA examination report 
showed that the source of the veteran's bilateral hand 
symptoms was more consistent with carpal tunnel syndrome, 
that the veteran had no complaints relating to his cervical 
spine, and that his cervical spine examination was normal.  
The October 2005 VA examination report showed that the 
veteran had some baseline level of pain, but that symptoms 
only increased a very modest level during flare-ups, which 
were precipitated by increased activity such as lifting, and 
there was no additional limitation, or functional impairment 
during these times.  As such, there are no findings of 
incapacitating episodes related to the service-connected 
cervical spine, and a disability rating higher than the 
currently assigned 10 percent for intervertebral disc 
syndrome under the new criteria would not be appropriate.  
Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  Again, the veteran has 
consistently demonstrated essentially normal range of motion 
of the cervical spine.  There have been no findings of 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees or, the combined range of motion 
of the cervical spine not greater than 170 degrees.  While 
there was some muscles spasm demonstrated in October 2005, 
it was not severe enough to result in an abnormal gait or 
abnormal spinal contour.  Rather, visual inspection of the 
spine showed normal posture and gait.  

The Board notes that the revised schedule provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. §4.71a, Diagnostic Code 5243, Note (1).  As 
indicated above, none of the neurological or sensory findings 
have been attributed to the cervical spine disability, but 
rather to carpal tunnel syndrome.  Accordingly, the veteran 
is not entitled to a separate neurological disability rating, 
as it applies to his cervical spine disability.  Id.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59;  
DeLuca, 8 Vet. App. at 202.  The VA examiner in October 2005 
described that the veteran's symptoms only increased a very 
modest level during flare-ups, which were precipitated by 
increased activity such as lifting, and that there was no 
additional limitation, or functional impairment during these 
times.

The Board has considered the veteran's assertions that his 
cervical spine disability warrants a higher disability 
rating.  While he is competent to report that his symptoms 
are worse, the training and experience of medical personnel 
makes the VA and private physicians' findings more probative 
as to the extent of the disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath, 1 Vet. 
App. at 589.  After reviewing all pertinent provisions, 
however, the Board can find no basis on which to assign a 
higher or separate evaluation.  The preponderance of the 
evidence is against a disability rating higher than 10 
percent for the veteran's degenerative disc disease of the 
cervical spine.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49. 




Fracture of the right fourth metacarpal

The veteran's service medical records show that he was 
treated in May 1997 for right hand pain following trauma to 
his hand.  X-rays had shown a spiral fracture of the mid-
shaft of the right fourth metacarpal, which was placed in a 
splint.  When subsequent X-rays did not show healing, his 
hand was placed in a cast.  X-rays thereafter showed a stable 
fracture.

The VA examination report dated in January 2002 shows that 
the veteran reported that his hand worked pretty well.  He 
felt that there may have been some loss of strength, but 
added that this was complicated by the fact that he believed 
he had carpal tunnel syndrome.  Physical examination revealed 
finger extension, finger flexion, thumb extension, and thumb 
flexion were also normal, right and left.  The examiner 
detected no gross deformity of the right hand either with the 
fingers extended or with the fingers flexed.  His knuckles 
appeared to be even and well aligned.  X-rays of the right 
hand revealed that osteal structures appeared to be within 
normal limits to the eye, but that there was a slight 
suggestion of some bowing of the fifth metacarpal, which was 
not a definite finding.  The diagnosis was history of 
fracture of the right hand, without significant functional 
residual.

The VA examination report dated in September 2003 shows that 
the veteran reported his right finger was doing okay, but 
that he had lost a little grip out of the right hand as he 
could not squeeze at tight as he used to.  While working as a 
welder, he would need to reposition certain things lifted 
(50-70 pounds) to support with his right hand, but he was not 
currently restricted in lifting.  He stated that he felt 
pretty strong now.  There was no dropping.  He still had 
numbness and tingling from carpal tunnel syndrome, but there 
was no difficulty with fine movements on history.  Physical 
examination of the right hand revealed that grip strength was 
five out of five, bilaterally.  There was no tenderness over 
the metacarpophalangeal joints, proximal interphalangeal 
joints, distal interphalangeal joints or wrist bones. There 
were no obvious bony abnormalities.  There was no tenderness, 
in particular, over the ring finger metacarpophalangeal joint 
or between the wrist and ring finger. All wrist-hand-finger 
joints were with full passive range of motion without 
crepitus. There was no swelling.  He was able to touch thumb 
to all fingers without difficulty.  He was able to fold all 
fingers to the base of the hand without difficulty. Resisted 
abduction of fingers was normal.  There was positive Tinel's 
sign with tingling thumb, index and middle fingers, 
bilaterally.  Phalen's was not done.  X-rays revealed a 
normal three-view study of the right hand.  There was no 
evidence of acute, healing, or healed fractures.  The 
impression was right ring finger injury which had healed well 
by history and examination, with no limitations of daily 
activities by history.  Current function of the right hand on 
examination was full. 

The October 2005 examination report shows that the veteran 
denied any residual pain, swelling, stiffness, or loss of 
function of the right finger or hand.  He denied the use of 
any brace or assistive devices or other treatment.  Physical 
examination of the right hand revealed that the appearance 
was that of normal bony and soft tissue landmarks.  Palpation 
did not elicit any tenderness or pain.  Motor strength to 
caress and to digit manipulation was intact at five out of 
five.  Digits demonstrated full range of motion to be intact 
with grasp and extension.  Strength for pushing, pulling, and 
twisting was five out of five and he demonstrated full intact 
manual dexterity.  X-rays of the hand were negative.  The 
diagnosis was status post fracture of the right fourth 
metacarpal which was well healed.

The RO has evaluated the veteran's service-connected 
residuals of fracture of the right fourth finger under 38 
U.S.C.A. § 4.71a, Diagnostic Code 5227.  During the course of 
this appeal, VA revised Diagnostic Codes 5216-5230, which 
pertain to ankylosis and limitation of motion of fingers.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The revisions 
became effective August 26, 2002.  While it does not appear 
that the RO considered the revised Diagnostic Code 5227, this 
is nonprejudicial as there were no substantive changes.  Both 
the old and new versions of Diagnostic Code 5227 provide for 
a 0 percent rating for ankylosis of the ring finger.

Specifically, under Diagnostic Code 5227 (as in effect prior 
to August 26, 2002) a noncompensable disability rating is 
warranted for ankylosis of the fourth finger. The note 
following Diagnostic Code 5227 indicates that extremely 
unfavorable ankylosis of the fourth finger would be rated as 
amputation under Diagnostic Code 5155.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
August 26, 2002), unfavorable or favorable ankylosis of the 
ring (fourth) finger of the major or minor hand warrants a 
noncompensable disability rating.  The note that follows 
Diagnostic Code 5227 states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3- 2000. 

The Board finds that the evidence does not show that the 
veteran's fracture of the right fourth metacarpal meets the 
criteria for a compensable rating under Diagnostic Code 5227.  
The findings do not show that the his right fourth finger is 
ankylosed. Furthermore, the evidence is insufficient to show 
that an amputation is warranted, or that an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  See Diagnostic Code 5227, Note.  In each of the 
examinations in January 2002, September 2003, and October 
2005, the veteran denied any residual pain, swelling, 
stiffness, or loss of function of the right finger or hand.  
He had full range of motion, X-rays were negative, and all 
diagnoses showed a well healed fracture without significant 
functional residual.  Based on the foregoing, the Board finds 
that the evidence does not show that the veteran's residuals 
of fracture of the right fourth metacarpal warrants an 
initial compensable disability rating under Diagnostic Code 
5227 (as in effect prior to, and after, August 26, 2002).

The Board has also considered Diagnostic Code 5230, however, 
this provides only for a noncompensable for any limitation of 
motion of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2005).

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40 and 4.45, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective symptoms.  DeLuca.  However, as 
indicated above, it appears that the veteran is receiving the 
maximum rating available for ankylosis or limitation of 
motion of the ring finger.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Regardless, the examiners all indicated 
that there was no functional impairment.   As such, when the 
full range of motion in the right fourth finger is considered 
together with the evidence showing no functional loss, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
compensable disability rating.  The Board therefore concludes 
that the evidence does not show that there is functional loss 
due to pain to warrant a compensable rating.  38 C.F.R. §§ 
4.40, 4.45; DeLuca.

A compensable disability rating is not warranted under any 
other potentially applicable diagnostic code provision.  
There is no evidence that the veteran's right fourth finger 
has been resected or amputated or that the disability present 
even approximates that level of disability.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5155 (as in effect before and after 
August 26, 2002).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right fourth 
finger disability warrants no higher than a noncompensable 
disability rating.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected cartilage injury of the right 
knee is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected cartilage injury of the left 
knee is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative disc disease of 
the cervical spine is denied.

Entitlement to an initial compensable disability rating for 
service-connected fracture of the right fourth metacarpal is 
denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


